 UNITED PRESS INTERNATIONAL309United Press InternationalandUnitedTelegraphwork and to employ some former unit employeesWorkersDivision47,AFL-CIO. Case 2-CA-in these new nonunit jobs, the Union waived any21016right it had to bargain over the Respondent's ac-June 22, 1988tionshere.The Union clearly believed it hadwaived its right to bargain on this point because itDECISION AND ORDERnever requested any further bargaining over thisBY CHAIRMAN STEPHENS AND MEMBERSissue after the November negotiations. Moreover, itBABSON AND CRACRAFrwaited until lateMay 1985 to make any furtherprotests about the assignment of unit work, when itOn December 18, 1986, Administrative Lawmerely filed a grievance under the current con-Judge Eleanor MacDonald issued the attached de-tract.cision.The General Counsel filed exceptions and a2.We also agree with the judge's conclusion thatsupporting brief, and the Respondent filed cross-ex-the Respondent did not violate Section 8(a)(3) andceptions and a supporting and answering brief.(1) of the Act. In adopting this dismissal, however,The National Labor Relations Board has delegat-we find it unnecessary to rely on the judge'sed its authority in this proceeding to a three-waiver rationale, becausewe find the Generalmember panel.Counsel has not established that any discriminationThe Board has considered the decision and thebased on union membership or activity occurred inrecord in light of the exceptions' and briefs andthe unique circumstances of this case. The Generalhas decided to affirm the judge's rulings, findings,Counsel argues that, by offering some laid-off unitand conclusions and to adopt the recommendedemployees the opportunity to continue working inOrder.the new nonunit jobs, the Respondent was condi-1.We agree with the judge that the bargainingtioning their employment on the abandonment ofhistory in this case shows that the Union knew theunion membership and thus violated Section 8(a)(3)Respondent planned to create new nonunit jobsand (1) of the Act. There is no evidence, however,with duties similar to those performed by unit em-that the Respondent asked the former unit employ-ployees when it agreed to broad contract languageees to give up their membership in the Union or inpermitting the Respondent to eliminate all unitany other way conditioned their continuing em-jobs, to transfer unit work to other employees orployment on the abandonment of union member-locations, and to determine what work the unit andship.Nor is there any evidence that the Respond-nonunit employees would perform. Thus, we noteent selected particular unit employees for layoffthat the entire contract package, including thisbased on their status as union members or their ac-broad language allowing the Respondent total dis-tivities on behalf of the Union or that the Respond-cretion over the assignment of work and over theent decided which unit employees to offer the newelimination of unit jobs, was not ratified by theUnion's members until November 1984, after thenonunit jobs based on their lack of union member-Al-RespondentRespondent had posted the new jobs for biddingthoughship or thetheir lack ofRespondent didsupport foreliminatethe allUnion.the unitafter the November bargaining sessions wherethe parties had discussed the nonunit status of thesejobs, it only did this after reaching an agreementwith the Union specifically allowing it to abolishnew jobs. Further, the bargaining history alsothe unit. The Union deemed it advantageous forshows that the Union knew before the contractwas presented to its members for ratification thatthe employees to make this agreement in return forimmediate wage increases and generous severancethe Respondent planned to offer unit employees thebenefits when the layoffs occurred, because the Re-opportunity to bid on these new nonunit jobs.spondent'sfinancialconditionwas so poor itThus,UnionGeneralCounselGroner admittedthat during the November negotiations the Unionseemed likely that the Respondent would close andhad asked whether its members could bid on thethus the employees would lose their jobs anyway.new jobs and that the Respondent had said theyThe employees apparently agreed that they werecould.By agreeing to such broad contract lan-better off with some guaranteed benefits in handguage when it knew of the Respondent's plans tonow than with the chance of continuing in theircurrent jobs, because they ratified the Union'screate new nonunit jobs encompassing some unitagreement. The fact that the Respondent was ableIn its cross-exceptions, the Respondent contends that the complaintto continue operations after the unit was eliminatedhere should be dismissed becausecertain allegationsare barred by Secdoes not make the Union's judgment in agreeing to10(b) of the Act and because the General Counsel should not be permit-the loss of the unit any less valid. Moreover, bothted to rehtigate issuespreviouslyraised in a related8(a)(5) charge thatwasdismissedon themeritsAs weare dismissing the complaintinthisthe Union and the unit employees knew of the Re-case, we find it unnecessary to pass on these proceduralissuesspondent's plans to create the new nonunit jobs and289 NLRB No. 46 310DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDto employ some former unit employees in thesenew nonunit jobs when they agreed to the elimina-tion of the unit. In view of these unusual circum-stances,we find that the Respondent's offer to hiresome former unit employees into the newly creatednonunit jobs does not establish that it was discrimi-nating against employees because of their unionmembership or activity.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.David Pollack, Esq.,for theGeneral Counsel.ThomasO.McCarthy,Esq.andAlan LBerger,Esq.(McMahon,Berger,Hanna,Linihan,Cody & McCar-thy),ofSt.Louis,Missouri, for theRespondent.DECISIONSTATEMENT OF THE CASEELEANOR MACDONALD,Administrative Law Judge.This case was triedinNew York, New York,on 5 and 6March 1986.The complaint alleges that United PressInternational(Respondent),inviolationofSection8(a)(1), (3), and(5) of theAct, haslaid off its employees,hired employees in a newly created job classification,failed to apply the collective-bargaining agreement to thenew employees, failed to offer United Telegraph Work-ers Division47, AFL-CIO (the Union)an opportunity tonegotiate,and has repudiated its collective-bargainingagreement with the Union.Respondent denies its actionswere unlawful and asserts that it bargained with theUnion and obtained the right to take the actions allegedin the complaint.On the entire record, including my observation of thedemeanor of the witnesses,and after consideration of thebriefs filed by the General Counsel and the Union inMay 1986,Imake the followingFINDINGS OF FACT1.JURISDICTIONRespondent, a New York corporation, provides newsservices to customers in the newspaper industry. Theparties agree, and I find, that Respondent is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act and that the Union is a labororganization within the meaning of Section 2(5) of theAct.II.THE ALLEGED UNFAIR LABOR PRACTICESIt is undisputed that the Company and the Union,aware of the Company's longstanding and increasinglysevere financial problems, entered into a collective-bar-gaining agreement that had the following "Preamble:"'As was fully discussed during contract negotia-tions for the 1984 Agreement, the Employer intendsto initiate, facilitate, automate and conclude a reor-ganizationof its communications operation, itsmaintenance and other work presently performed inthe UTW unit. This reorganization may include, butnot be limited to, the sale or other disposal of thecommunication system, subcontracting of bargain-ing unit work, automation, relocation of bargainingunit jobs to locations other than where presently lo-cated, or to employees other than UTW employees,elimination of certain jobs, and measures such asjoint venture ownership of certain UPI presentlyowned assets.The parties agree, anything to the contrary in theAgreement, notwithstanding, that:1.The Employer shall, at its sole discretion, bepermitted to select what work shall be performedby bargaining unit personnel and what work shallbe performed by a subcontractor or subcontractors,or by non-UPI personnel, or by UPI non-bargainingunit personnel.2.The Employer shall, at its sole discretion, bepermitted to relocate a job or jobs from one loca-tion to another location and/or to cease performingany job or job function, in whole or in part.3. If the Employer sells or otherwise disposes ofthe work (through joint venture ownership or oth-erwise), subcontracts bargaining unit work: relo-cates a bargaining unit job, or discontinues the per-formance of a job, and said Employer action causesan employee to lose his/her job then UPI shall offerthe dismissed employee one of the following op-tions.The options include certain provisions if the Companyfinds a job for the employee and other provisions for thepayment of dismissal indemnity to those employees notplaced by the Company.Various Company witnesses testified, and the GeneralCounsel'switnesses did not dispute the assertion, thatduring the negotiations the Company told the Union thatthe unit would cease to exist by 31 July 1985. The pre-amble provides that "staff reductions . .. shall be ac-complished before July 31, 1985."The instant controversy arises from the fact that theCompany created a new position called technical supportcoordinator (TSC) with duties substantially similar tothose performed by the technicians represented by theUnion. By the time of the instant trial, eight TSC em-ployees had been hired and three of these were formerUTW unit members.2 The General Counsel does notchallenge the Company's right to discharge the unitmembers pursuant to the contract. The General Counsel'The contract was negotiated from January to November 1984 andhad a term from 1 February 1984 to 31 July 1985 The Union representstechnicians and operators employed by the Company.2The employment of TSC employees began 2 February 1985 UNITEDPRESSINTERNATIONALasserts,however, that the contract and the Act do notpermit the Company to discharge UTW-representedtechnicians and give their work to nonunion TSC em-ployees.The General Counsel makes threearguments:The contractlanguage doesnot permit the discharge ofunit membersand transfer of their work to TSC employ-ees; the contractlanguage is ambiguousand thebargain-ing history shows that the parties did not intend thisresult;in any case, the Act prohibits the action taken bythe Company.It seems tome that the contractlanguage is clear andunmistakableand that it permits the result achieved. Theplain language ofthe contract says that the Employer in-tends to reorganizethework performed by the UTWunit andthat the "reorganizationmay include, but not belimited to,relocationof bargaining unit jobs to employ-ees otherthan UTW employees . . . ." The languagefurther specifies that the parties agree that the Company"shall, at itssole discretion, be permitted to select whatwork shall be performed by . . . UPInon-bargainingunit personnel."This clear and unqualifiedlanguage per-mits the Company to give thetechnicians'work toanyone not in the UTWunit.There is nolanguage pre-venting the Company from giving the work to formerUTW unit members or to anyone else it may choose inits sole discretion. Based on thislanguage, I find that theUnion waived any objection to the Company's course ofconduct and that there has been no refusal to bargain.Moreover, the bargaining history supports the Compa-ny's position.3 Negotiations between the Company andthe Union began in early January 1984 for a contract dueto expire on 31 January. Bobby Ray Miller, vice presi-dent for laborrelationsand editorial development, andAlan Berger, Esq., testified about the negotiations onbehalf of the Company. Isaac Groner, Esq., generalcounselof the UTW, and David Axelrod, a unitmember, testified on behalf of the General Counsel.On 4 and 5 April 1984, the Company proposed an 18-month contract retroactive to 1 February with a provi-sion"to reduce the entire staff and have the Union giveup its jurisdiction." UPI wanted to get out of the com-munications business and remainonly in the news busi-ness.The Company was tryingto sell its communicationsbusiness; it expected all UTW unit members to go eitherto a new company or to a nonunion job at UPI or to anew joint venture. The Company wanted flexibility inthe UTWunitso it could have flexibility to negotiatewith othercompaniesfor disposition of its communica-tions business. The Company showed theunion languagein its proposed preamble to the collective-bargainingagreement.The Company explained to the Union thatthe proposal meant the Company "could exercise its solejudgment in determining who would do the work that atthat time was done by UTW people, and that we antici-pated that every UTW person would lose his job by theend of that contract."The financial difficulties of UPI were discussed andthe fact that these difficulties adversely affected the8There issubstantial agreement as to muchof whatwas said duringthe negotiationsfor the contractWherever thereis a disagreement, I willindicate thisfact inthe narrative311Company's payments to the pension fund,reimbursementof travel expenses to employees,and employee insuranceclaims.The Unionexpressed a willingness to give up itsjurisdiction if it could take care of its people.The partiesdiscussed the possible effects on employees if a deal tosell the communications system was consummated, thepossibility of unit work being given to the wire servicebargaining unit,the fact that subcontracting would be in-creased,and the fact that there might be a small amountof workleft similar to that done by unit members.In thislastevent,theCompany said that these jobs wouldevolve from requiring employees to perform work simi-lar to unit work intojobs that involved coordinating thework of subcontractors.When the parties reconvenedon 19 April, the Unionagreed to the proposal.There was language in it cover-ing employees who might be placed with a subcontractoror joint venture partner and employees who might beplaced on permanent layoff and given dismissal indemni-ty.The Unionasked for and received a salary increaseover the 18 months of the contract.After 18 months, theunit would be eliminated,and the Company retained theright to select employees for layoff based on merit ratherthan in inverse order of seniority.The Unionagreed thatthe dismissal indemnity could be paid over time and notin a lump sum. Dismissed employees would be providedwith extended medical coverage.Finally,the Companyagreed that the dismissal indemnity would be paid to unitmembers who quit when they found a new job, notmerely to employees who were dismissed.In effect, UPIwas paying an indemnity in exchange for an employee'sresignation.This agreement was still being drafted when,in July1984, the Company encountered further financial difficul-ties and it negotiated concessions with its other union,the Wire Service Guild.Further negotiations took placewith the UTW in Sep-tember 1984.The UTWagreed to some wage reductionsand it agreed that 16 technicians were to be dismissedimmediately.The agreement was incorporated into amemorandum of understanding dated 20 September 1984.The UTWsubmitted it for ratification and the Companysent layoff noticesfor 20 October.However, the Septem-ber agreement was not ratified, and the layoff noticeswere rescinded.The Uniontold the Company informallythat the failure of the membership to ratify was becausethe layoffs were not going to be based on seniority andthe Companyand the Union agreed to delay the layoffsuntil an agreement was ratified by the membership.On 6 November 1984, the Company posted a numberof new positions,designatedTSC. The jobdescriptionreadUnderstanding of FDM, TOM andcommunicationsnetworks, videos, printers,modems,etc.Ability totroubleshoot and repair above.There is no dispute that this was substantially the workperformed by the technicians represented by the Union.The partiesnext met on13 and 14 November.According to Miller, on 13 November,themeetingbegan about 2 p.m. and the Union opened with a ques- 312DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtion fromLocal UTW ChairmanRaleigh Brown aboutthe TSC jobs posted a week or so earlier. Brown askedfor a detailed job description. The Company respondedthat it was not prepared to discuss the subject, that "wehad already reached an agreement in April about that"and then the Company representatives caucused. Whenthey returned from the caucus, they told the Union "thatwe believed that under the agreement we had reachedwith them in April . . . and because these jobs wouldeventually become supervisoryand managerialjobs, itwould be improper to include them in the bargainingunit."The Union replied that the jobs should be in theunit and it requested a more detailed job description. TheCompany maintained that "the TSC jobs immediatelywould be virtually the identical jobs that UTW techni-cians were doing at that time, but that as (subcontractorssuch as) RCA took over more and more areas of thecountry . . . the TSC jobs would become supervisoryand managerial." In response to the Union's questionwhether its members could apply for the TSC jobs, theCompany told the Union how this could be done. Ac-cording to Miller, on the morning of 14 November, theUnion again asked to have jurisdiction over the TSC po-sitions and the Company replied that the April agree-ment excluded those jobs from coverage. The Union alsoasked for further information to help its members decidewhether to apply for the new jobs. Finally, after the par-ties had reached agreement to proceed with the layoffsby seniority by bureau instead of merit, Groner said thatif the membership again rejected the contract, the Unionmight seek grievance arbitration over the questionwhether the TSC jobs would be in the unit.Berger testified that on 13 November the parties metat 2 p.m. Groner said the membership had rejected theagreement. Raleigh Brown asked about the 20 TSC jobsposted by the Company. The Company's representativesthen caucused and when they returned, they told theUnion that the jobs wouldinitially consistof trouble-shooting,maintenance, and repair and that in a fewmonths they would become supervisory or managerial.Beyond this, the Company said, it was not prepared todiscuss the jobs. The Union said the jobs belonged in thebargaining unit and the Company said, "no they don't.There's not going to be a bargaining unit in 7 or 8 or 9months, so why put them in now." On 14 November, theTSC jobs were discussed in the morning. A union repre-sentative stated that the TSC job description was similarto UTW unit work. UPI Vice President Bob Brown said,"We know that. We don't know to what extent thesejobs are going to change and when, but ... they'regoing to go from hands on over to an interface kind of,lob."The Union said it wanted the TSC jobs in the unitand the Company continued to maintain that the jobswould not be in the unit.According to Berger, at the end of the meetingGroner said, "I dust want to make sure that our positionis perfectly clear.We have not waived our position withrespect to your untimely opening of the contract, andI hope you understand that if this contract is reject-ed again by our membership we may have to file a griev-ance and arbitrate the issue of whether those new jobs,the technical service coordinator jobs are properly in orout of the bargaining unit."Berger replied, "have at it."4Groner testified that on the morning of 14 Novemberbefore the start of the negotiations, the Company said"these jobs would be non-union because they would besupervisory or managerial." Groner then asked for addi-tional information and job description. The Company re-sponded that there was no additional information and nojob description.Groner testified that he then told theCompanyThat whether or not these jobs were bargaining unit... positions, was clearly a matter which woulddepend on the facts that the employer could not-unilaterally designate what was supervisory or man-agerial. . . . That the union firmly opposed anddenied any such right on the part of managementand . . . the facts under Labor Board law woulddetermine the appropriate placement of these posi-tions.According to Groner, the Company responded that itunderstood the Union's positionand would provide addi-tional informationwhen it became available.Groner saidno agreement was reachedabout the TSCjobs at thenegotiations.Groner testified that he told theCompany the question whether a job was supervisory ormanagerialwas a question of fact to be determined underBoard law; there was insufficientinformationto deter-mine the statusof the TSC jobs, but he referred to Boardlaw as the way of resolving the issue. He never said theUnion would seek to arbitrate the placement of the newjobs.Groner stated that the Company position was thatwhen the TSC jobs were filled, they would not be insidethe unit because they would be supervisoryor manageri-al.Groner did not recall that the Company asserted anyright "to make positionsnon-bargainingunitmerely byproclaiming them non-bargaining unit."Axelrod testified that immediately after introductionswere made on 13 November, he asked "whether this listof jobs that they had posted on the Company bulletinboard a few days previously . . . which . . . looked tobe the same as the jobs currently being performed . . .were intended to be unionor non-union jobs." The Com-pany requesteda caucus andwhen it returned to thetable it said that all the new positions were intended tobe nonbargainingunit positions. Local UTW ChairmanBrown remarked that he could not understand how theCompany could propose to lay off 16 technicians whileat the same time post 15 to 20 jobs covering the samework. Then union officer Carriero or Johnson asked"what in the job descriptions made these jobs manage-ment or non-union,and what the pay rates would be."The Company respondedthatmanagementwould getback to the Union. The Union asked whetheritsmem-bers could bid on the new TSC jobs and it asked for amore complete job description. The Company said therewas no job description yet and that UTW members were4Theissue of untimely reopening was discussedduringthe negotia-tions but is not relevant to the instant case UNITED PRESS INTERNATIONALfree to bid on those jobs. The subject of TSCs was neverraised again by either side during the 2 days of negotia-tions.Axelrod summed up this exchange as follows:The end results of the discussion was a disagree-ment between the company's position and theunion's position, which was to be then determinedwhen more specifics about how this was to be im-plemented came out.In order to secure ratification of the agreement,the Company said it would agree that the layoffswould be accomplished according to seniority bybureau The Union accepted this after a caucus andsaid "we had an agreement."The contract was ultimately ratified in November 1984by the membership and executed on 10 February 1985.Layoff notices were mailed to unit members beginning inNovember 1984.This summary of the bargaining history makes it clearthat the TSC positions were discussed by the partiesduring the negotiations for their contract. The Companydisclosed that although the UTW technicians were to bephased out, the new TSC employees would be doingsimilar work when they were first hired. The Union tookthe position that the TSC positions should be in the unitbut the Company refused to include them. Then, theUnion agreed to the contract as proposed by the Compa-ny with full knowledge that the unit would cease to existby the end of the contract term and that the Companywould hire new TSC employees. Thus, the Union didnot gain any concession from the Company on this point.Although the General Counsel's witness testified that theUnion orally reserved its rights under "Labor BoardLaw," this does not affect the conclusions to be drawnfrom the bargaining history. The Union had knowledgeof the Company's intentions but it nevertheless agreed toand executed the contract including language permittingthe Company to take the actions it took with respect tothe TSC employees. Thus, it agreed to the actions takenby the Company.CitizensNational Bank of Willmar, 245NLRB 389 (1979), enfd. 644 F.2d 39 (D C. Cir. 1981)313Finally, the General Counsel urges that thelanguageof the contract permits "the displacement of unit em-ployees solely because of their status as union members"and by its terms violates Section 8(a)(1) and (3). It is wellestablished that statutory rights may be waived by theclear and unmistakable language of a contract.MastroPlasticsCorp. v.NLRB,350 U.S. 270 (1956);ColumbusElectric Co.,270 NLRB 686 (1984). The General Counselrecognizes this rule but urges that the considerations ex-pressed inGale Products,142NLRB 1246 (1963), enf.denied 337 F.2d 390 (7th Cir. 1964), andNLRB v. Mag-navox,415U.S.322 (1974), supersede the Union'swaiver. The General Counsel urges that the Union hasattempted to waive the employees' rights to invoke theBoard's processes. I cannot find any merit to the GeneralCounsel's position. InGaleandMagnavox,the employ-ees' rightswhich the union attempted to waive weresuch that they might be exercised contrary to the union'sposition and interests. In the instant case there is no suchactual or foreseeable divergence between the union's andthe employees' rights and positions.Because I have found no merit to the complaint, Ineed not deal with Respondent's assertion that portionsof the complaint are barred by Section 10(b) of the Act.CONCLUSIONS OF LAW1.The General Counsel has failed to prove that Re-spondent violated Section 8(a)(1), (3), and (5) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed5ORDERThe complaint is dismissed.5 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings, conclusions, and recommendedOrder shall, as providedin Sec102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses